DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9-13 of U.S. Patent No. 11,024,667 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	In regards to claim 1, 11,024,667 B2 (claim 1) discloses a light-emitting device comprising: an inner light-emitting element having a rectangular shape in a plan view with a peak emission wavelength in a range of 490 nm to 570 nm; four outer light-emitting elements, each of the four outer light emitting elements being a light-emitting element with a peak emission wavelength of 430 nm or greater and less than 490 nm; and a first phosphor with a peak emission wavelength in a range of 580 nm to 680 nm covering the inner light-emitting element and the four outer light-emitting elements, wherein the inner light-emitting element has a first lateral surface corresponding to a longitudinal side of the rectangular shape, a second lateral surface opposite to the first lateral surface, a third lateral surface connected to the first lateral surface and the second lateral surface, the third lateral surface corresponding to a transverse direction of the rectangular shape, and a fourth lateral surface opposite to the third lateral surface, wherein the four outer light-emitting elements have a first light-emitting element having a first element lateral surface facing at least a portion of the first lateral surface, a second light-emitting element having a second element lateral surface facing at least a portion of the second lateral surface, a third light-emitting element having a third element lateral surface facing at least a portion of the third lateral surface, and a fourth light-emitting element having a fourth element lateral surface facing at least a portion of the fourth lateral surface, wherein, in a plan view, the first light-emitting element, the second light-emitting element, the third light-emitting element, the fourth light-emitting element have a rectangular shape, respectively, and each of the first element lateral surface, the second element lateral surface, the third element lateral surface, and the fourth element lateral surface defines a longitudinal side of the rectangular shape, wherein the first light-emitting element, the inner light-emitting element and the second light-emitting element are arranged in parallel with each other in a first direction, wherein the third light-emitting element, the inner light-emitting element and the fourth light-emitting element are arranged in parallel with each other in a second direction vertical to the first direction, and wherein the first light-emitting element is arranged to be spaced apart from the third light-emitting element and the fourth light-emitting element in the first direction.
	In regards to claim 8, 11,024,667 B2 (claim 9) discloses further comprising a covering member on an upper surface of the inner light-emitting element.
	In regards to claim 9, 11,024,667 B2 (claim 10) discloses wherein the inner light-emitting element and the four outer light-emitting elements are electrically connected in series.
	In regards to claim 10, 11,024,667 B2 (claim 11) discloses further comprising a package having a recess, wherein the inner light-emitting element and the four outer light-emitting elements are disposed on a bottom surface of the recess.
	In regards to claim 11, 11,024,667 B2 (claim 12) discloses wherein a lateral surface of each of all the outer light-emitting elements, which faces the lateral surface of the inner light-emitting element, faces 50% or more of the lateral surface of the inner light-emitting element.
	In regards to claim 12, 11,024,667 B2 (claim 13) discloses wherein a lateral surface of each of all the outer light-emitting elements, which faces the lateral surface of the inner light-emitting element, faces 75% or more of the lateral surface of the inner light-emitting element.
Allowable Subject Matter
Claims 2-7 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        August 31, 2022